5DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final Action is responsive to Application No. 16861410 filed on 04/29/2020.  Claims 1-21 are currently pending.  Claims 1, 8, and 15 are independent claims.

Information Disclosure Statement
The information disclosure statement filed 04/29/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. The non-patent literature publication is not legible.
The information disclosure statement (IDS) submitted on 07/27/2020 was filed on the mailing date of the application on 04/29/2020. The submission is compliant with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 195 [Fig. 1]; 260 [Fig. 2]; 350 [Fig. 3B].  

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “190” has been used to designate both output peripheral interface [0039] and video interface [0039, Fig. 1]. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract exceeds 150 words
The use of the term Apple, Google, iPhone, Android (see at least [0031] [0049]) which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  Appropriate correction is required.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 6, 13, and 20 recites a highlight text and emphasis text.  However, the specification does not discuss or clarify what the difference between what a highlight text is and what an emphasis text is.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the first, second, third, and fourth color” in the sixth line.  Examiner suggests reciting “the first color, the second color, the third color, and the fourth color”.  Appropriate correction is required.
Claim 1 objected to because of the following informalities:  Claim 1 recites the limitation "the color" in thirteenth line.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that a first color, a second color, a third color, a fourth color, a complementary color, a monochromatic color, a black or a white color, and a text color have been instantiated.   Therefore, “the color” in the thirteenth line of claim 1 lacks antecedent basis. Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the text is be displayed with” in the thirteenth line.  There seems to be wording missing.  Examiner suggests reciting “the text is to be displayed with”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  Claim 6 recites “highlight text, and emphasis text” in the second line.  However, in view of BRI, the limitation is unclear to the difference between what a highlight text is and what an emphasis text is.  A highlight text and an emphasis text can be one in the same.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Claim 7 recites the limitation "the color" in third line.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that a first color, a second color, a third color, a fourth color, a fifth color, a complementary color, a monochromatic color, a white color, a text color, a primary color, a secondary color, an error color, a background color, and a surface color have been instantiated.   Therefore, “the color” in the third line of claim 7 lacks antecedent basis. Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  Claim 8 recites “the first, second, third, and fourth color” in the seventh line.  Examiner suggests reciting “the first color, the second color, the third color, and the fourth color”.  Appropriate correction is required.
Claim 8 objected to because of the following informalities:  Claim 8 recites the limitation "the color" in thirteenth and fourteenth line.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that a first color, a second color, a third color, a fourth color, a complementary color, a monochromatic color, a black or a white color, and a text color have been instantiated.   Therefore, “the color” in the thirteenth and fourteenth line of claim 8 lacks antecedent basis. Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  Claim 8 recites “the text is be displayed with” in the fourteenth line.  There seems to be wording missing.  Examiner suggests reciting “the text is to be displayed with”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  Claim 13 recites “highlight text, and emphasis text” in the second line.  However, in view of BRI, the limitation is unclear to the difference between what a highlight text is and what an emphasis text is.  A highlight text and an emphasis text can be one in the same.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  Claim 14 recites the limitation "the color" in third line.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that a first color, a second color, a third color, a fourth color, a fifth color, a complementary color, a monochromatic color, a white color, a text color, a primary color, a secondary color, an error color, a background color, and a surface color have been instantiated.   Therefore, “the color” in the third line of claim 14 lacks antecedent basis. Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  Claim 15 recites “the first, second, third, and fourth color” in the seventh line.  Examiner suggests reciting “the first color, the second color, the third color, and the fourth color”.  Appropriate correction is required.
Claim 15 objected to because of the following informalities:  Claim 15 recites the limitation "the color" in thirteenth and fourteenth line.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that a first color, a second color, a third color, a fourth color, a complementary color, a monochromatic color, a black or a white color, and a text color have been instantiated.   Therefore, “the color” in the thirteenth and fourteenth line of claim 15 lacks antecedent basis. Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  Claim 15 recites “the text is be displayed with” in the fourteenth line.  There seems to be wording missing.  Examiner suggests reciting “the text is to be displayed with”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  Claim 20 recites “highlight text, and emphasis text” in the second line.  However, in view of BRI, the limitation is unclear to the difference between what a highlight text is and what an emphasis text is.  A highlight text and an emphasis text can be one in the same.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  Claim 21 recites the limitation "the color" in third line.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that a first color, a second color, a third color, a fourth color, a fifth color, a complementary color, a monochromatic color, a white color, a text color, a primary color, a secondary color, an error color, a background color, and a surface color have been instantiated.   Therefore, “the color” in the third line of claim 21 lacks antecedent basis. Appropriate correction is required.

Examiner Note
The positively recited “processor” element of claim 13 has been interpreted as requiring hardware.
Examiner has not interpreted any limitations as invoking 35 USC 112(f).  If the examiner has not interpreted a claim limitation as invoking 35 U.S.C. 112(f) and an applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) applicant must either: (A) amend the claim to include the phrase "means" or "step"; or (B) rebut the presumption that 35 U.S.C. 112(f) does not apply by showing that the claim limitation is written as a function to be performed and does not recite sufficient structure, material, or acts to perform that function. See Watts, 232 F.3d at 881, 56 USPQ2d at 1839 (Fed. Cir. 2000) (Claim limitations were held not to invoke 35 U.S.C. 112, sixth paragraph, because the absence of 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claim 15 is directed to "A computer program product". When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. Examiner notes the recited limitation “to be executed by one or more processors when retrieved from a non-transitory computer-readable medium”. However, this limitation is not a positively recited element of the claim.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug. 24, 2009; p. 2. Examiner suggests amending the claim to recite "a set of non-transitory storage device(s)” in lines 3 and 4 of the claim. ("Subject Matter Eligibility of Computer Readable Media", 1/26/2010, Kappos).
The dependent claims, claims 16-21, included in the statement of reject but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not 


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Is the claim statutory?
Claims 1-7 are directed to a computer-implemented method.  Claims 8-14 are directed to a system.  Therefore, claims 1-14 are directed to one of the four statutory categories.
Claims 15-21 are not directed to one of the four statutory categories.  For purposes of compact prosecution, Examiner will continue with the 35 USC 101 abstract idea without significantly more analysis.

Step 2A – Is the claim directed to a judicial exception?
Prong 1: (Does the claim recited an abstract idea, law of nature, or natural phenomenon?)

Claim 1 recites “receiving…a first color…; determining…a second color, a third color and a fourth color…, each of the first, second, third and fourth color associated with a frame…, the second color configured to be a complementary color to the first color based on a color wheel, the third color configured to be a monochromatic color to the first color based on the color wheel, and the fourth color configured to be a black or a white color depending on a luminosity of the first color; and determining…a text color for a text to be displayed with the first color, the second color and the third color, wherein the text color is determined at least based on a luminosity of the color the text is be displayed with”, as drafted, is a process that under it broadest reasonable interpretation, covers performance of limitation in the mind.  

Claims 2-7 incorporate the limitations of the parent claim 1 and thus recite the same abstract idea.

Claim 8 recites “receive a first color…; determine a second color, a third color and a fourth color…, each of the first, second, third and fourth color associated with a frame…, the second color configured to be a complementary color to the first color based on a color wheel, the third color configured to be a monochromatic color to the first color based on the color wheel, and the fourth color configured to be a black or a white color depending on a luminosity of the first color; and determine a text color for a text to be displayed with the first color, the second color and the third color, wherein the text color is determined at least based on a luminosity of the color the text is be displayed with”, as drafted, is a process that under it broadest reasonable interpretation, covers performance of limitation in the mind.  These limitations are analogous to a person merely using color theory to select color schemes.  Thus, the claim recites an abstract idea (mental process).

Claims 9-14 incorporate the limitations of the parent claim 1 and thus recite the same abstract idea.

Claim 15 recites “receive a first color…; determine a second color, a third color and a fourth color…, each of the first, second, third and fourth color associated with a frame…, the second color configured to be a complementary color to the first color based on a color wheel, the third color configured to be a monochromatic color to the first color based on the color wheel, and the fourth color configured to be a black or a white color depending on a luminosity of the first color; and determine a text color for a text to be displayed with the first color, the second color and the third color, wherein the text color is 

Claims 16-21 incorporate the limitations of the parent claim 1 and thus recite the same abstract idea.

Prong 2: (Does the claim recite additional elements that integrate the judicial exception into a practical application?)

Claim 1 recites the additional elements of “by a server computing system” and “user interface” merely implement the abstract idea on a computer and require no more than a generic computer performing generic computer functions. Thus, the claim does not integrate the judicial exception into a practical application.

Claim 2 recites the additional elements of “wherein the first color is a primary color, the second color is a secondary color, the third color is an error color, and the fourth color is a background color” which is merely descriptive labels for the types of color.  Thus, the claim does not integrate the judicial exception into a practical application.

Claim 3 recites the additional elements of “wherein the fourth color is white when the luminosity of the first color violates a first threshold value; otherwise the fourth color is black” which are further mental process steps within the abstract idea. The claim does not recite the additional elements other 

Claim 4 recites the additional elements of “further comprising determining…a fifth color…based on luminosity of the fourth color” which are further mental process steps within the abstract idea.  The additional elements of “by a server computing system” and “user interface” merely implement the abstract idea on a computer and require no more than a generic computer performing generic computer functions. Thus, the claim does not integrate the judicial exception into a practical application.

Claim 5 recites the additional elements of “wherein the fifth color is a surface color” which is merely a descriptive label for the type of color.  The additional elements of “and is determined by reducing brightness of the fourth color by a delta value based on the luminosity of the fourth color violating a second threshold value; otherwise, the fifth color is determined by increasing the brightness of the fourth color by the delta value” which are further mental process steps within the abstract idea.  The claim does not integrate the judicial exception into a practical application.

Claim 6 recites the additional elements of “wherein the text color is further determined based on a category of text being one of normal text, highlight text and emphasis text” which are further mental process steps within the abstract idea. The claim does not recite the additional elements other than the abstract idea. The claim does not integrate the judicial exception into a practical application.
  
Claim 7 recites the additional elements of “wherein the text color is further determined based on a base color of black or white, and wherein the text color is adjusted based on the category of text and based on determining whether the luminosity of the color that the text is displayed with violates a third 

Claim 8 recites the additional elements of “one or more processors; and a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors of a server computing system to” and “user interface” merely implement the abstract idea on a computer and require no more than a generic computer performing generic computer functions. Thus, the claim does not integrate the judicial exception into a practical application.

Claim 9 recites the additional elements of “wherein the first color is a primary color, the second color is a secondary color, the third color is an error color, and the fourth color is a background color” which is merely descriptive labels for the types of color.  Thus, the claim does not integrate the judicial exception into a practical application.

Claim 10 recites the additional elements of “wherein the fourth color is white when the luminosity of the first color violates a first threshold value; otherwise the fourth color is black” which are further mental process steps within the abstract idea. The claim does not recite the additional elements other than the abstract idea. Thus, the claim does not integrate the judicial exception into a practical application.

Claim 11 recites the additional elements of “further comprising instructions when executed to determine a fifth color…based on luminosity of the fourth color” which are further mental process steps within the abstract idea. The additional element of “user interface” merely implements the abstract idea 

Claim 12 recites the additional elements of “wherein the fifth color is a surface color” which is merely a descriptive label for the types of color.  The additional elements of “and is determined by reducing brightness of the fourth color by a delta value based on the luminosity of the fourth color violating a second threshold value; otherwise, the fifth color is determined by increasing the brightness of the fourth color by the delta value” which are further mental process steps within the abstract idea.  The claim does not integrate the judicial exception into a practical application.

Claim 13 recites the additional elements of “wherein the text color is further determined based on a category of text being one of normal text, highlight text and emphasis text” which are further mental process steps within the abstract idea. The claim does not recite the additional elements other than the abstract idea. The claim does not integrate the judicial exception into a practical application.
  
Claim 14 recites the additional elements of “wherein the text color is further determined based on a base color of black or white, and wherein the text color is adjusted based on the category of text and based on determining whether the luminosity of the color that the text is displayed with violates a third threshold value” which are further mental process steps within the abstract idea. The claim does not recite the additional elements other than the abstract idea. The claim does not integrate the judicial exception into a practical application.

Claim 15 recites the additional elements of “computer-readable program code to be executed by one or more processors when retrieved from a non-transitory computer-readable medium, the program code 

Claim 16 recites the additional elements of “wherein the first color is a primary color, the second color is a secondary color, the third color is an error color, and the fourth color is a background color” which is merely descriptive labels for the types of color.  Thus, the claim does not integrate the judicial exception into a practical application.

Claim 17 recites the additional elements of “wherein the fourth color is white when the luminosity of the first color violates a first threshold value; otherwise the fourth color is black” which are further mental process steps within the abstract idea. The claim does not recite the additional elements other than the abstract idea. Thus, the claim does not integrate the judicial exception into a practical application.

Claim 18 recites the additional elements of “further comprising instructions to determine a fifth color… based on luminosity of the fourth color” which are further mental process steps within the abstract idea.  The additional element of “user interface” merely implements the abstract idea on a computer and require no more than a generic computer performing generic computer functions. Thus, the claim does not integrate the judicial exception into a practical application.

Claim 19 recites the additional elements of “wherein the fifth color is a surface color” which is merely a descriptive label for the type of color.  The additional elements of “and is determined by reducing brightness of the fourth color by a delta value based on the luminosity of the fourth color violating a 

Claim 20 recites the additional elements of “wherein the text color is further determined based on a category of text being one of normal text, highlight text and emphasis text” which are further mental process steps within the abstract idea. The claim does not recite the additional elements other than the abstract idea. The claim does not integrate the judicial exception into a practical application.
  
Claim 21 recites the additional elements of “wherein the text color is further determined based on a base color of black or white, and wherein the text color is adjusted based on the category of text and based on determining whether the luminosity of the color that the text is displayed with violates a third threshold value” which are further mental process steps within the abstract idea. The claim does not recite the additional elements other than the abstract idea. The claim does not integrate the judicial exception into a practical application.

Step 2B – Does the claim recite additional elements that amount to significantly more than the abstract idea?

Claim 1 again recites the additional elements of “by a server computing system” and “user interface” which merely implement the abstract idea on a computer (“apply it”) and require no more than a generic computer performing generic computer functions (MPEP 2106.05(f)). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 2 again recites the additional elements of “wherein the first color is a primary color, the second color is a secondary color, the third color is an error color, and the fourth color is a background color” which is merely descriptive labels for the types of color.  The type of data being used (i.e. label of the type of color) is again just a generic link of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 3 does not recite the additional elements other than the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 4 again recites the additional element of “by a server computing system” and “user interface” merely implements the abstract idea on a computer (“apply it”) and require no more than a generic computer performing generic computer functions (MPEP 2106.05(f)). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 5 recites the additional elements of “wherein the fifth color is a surface color” which is merely a descriptive label for the type of color.  The type of data being used (i.e. label of the type of color) is again just a generic link of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)).  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 6 does not recite the additional elements other than the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

  Claim 7 does not recite the additional elements other than the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 8 again recites the additional elements of “one or more processors; and a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors of a server computing system to” and “user interface” which merely implement the abstract idea on a computer (“apply it”) and require no more than a generic computer performing generic computer functions (MPEP 2106.05(f)). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 9 recites the additional elements of “wherein the first color is a primary color, the second color is a secondary color, the third color is an error color, and the fourth color is a background color” which is merely descriptive of labels for the types of color.  The type of data being used (i.e. label of the type of color) is again just a generic link of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 10 does not recite the additional elements other than the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 11 again recites the additional element of “user interface” merely implements the abstract idea on a computer (“apply it”) and require no more than a generic computer performing generic computer functions (MPEP 2106.05(f)). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 12 recites the additional elements of “wherein the fifth color is a surface color” which is merely a descriptive label for the type of color.  The type of data being used (i.e. label of the type of color) is again just a generic link of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)).  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 13 does not recite the additional elements other than the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
  
Claim 14 does not recite the additional elements other than the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 15 recites the additional elements of “computer-readable program code to be executed by one or more processors when retrieved from a non-transitory computer-readable medium, the program code including instructions to” and “user interface” which merely implement the abstract idea on a computer (“apply it”) and require no more than a generic computer performing generic computer functions (MPEP 2106.05(f)). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 16 recites the additional elements of “wherein the first color is a primary color, the second color is a secondary color, the third color is an error color, and the fourth color is a background color” which is merely descriptive labels for the types of color.  The type of data being used (i.e. label of the type of color) is again just a generic link of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 17 does not recite the additional elements other than the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 18 again recites the additional element of “user interface” merely implements the abstract idea on a computer (“apply it”) and require no more than a generic computer performing generic computer functions (MPEP 2106.05(f)). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 19 recites the additional elements of “wherein the fifth color is a surface color” which is merely a descriptive label for the type of color.  The type of data being used (i.e. label of the type of color) is again just a generic link of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 20 does not recite the additional elements other than the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
  
Claim 21 does not recite the additional elements other than the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Accordingly, claims 1-21 are rejected under 35 USC 101 because the claimed inventions are directed to abstract ideas without significantly more. Thus, claims 1-21 are not patent eligible.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, 9, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kern et al. (US 2013/0055116 A1; hereafter “Kern”) in view of Artigue et al. (US 2013/0207988 A1; hereafter “Artigue”) in further view of Rodeski et al. (US 2013/0207994 A1; hereafter “Rodeski”).

Regarding Claim 1, Kern teaches a computer-implemented method to generate a color scheme associated with a user interface, the method comprising: (Kern [0004]: generating color themes for webpages)
receiving, by a server computing system, a first color to be used for the user interface; (Kern [0006] [0007] [0023]: the user providing input to a theme variation engine comprising either an image, the selection of a color; [0024] [0062])
determining, by the server computing system, a second color, a third color and a fourth color for the user interface, (Kern [0006] [0026]: a color palette is generated; [0027]: the theme variation engine produces a series of outputs based on the image transformations and/or the color palette transformations; [0045] [0046]: describing a second color, a third color and a fourth color for the user interface)
[each of the first, second, third and fourth color associated with a frame of the user interface,] (Kern [0056] [0057]: color and placement of the color on each mock web page can vary, although the format is the same)	
the second color configured to be a complementary color to the first color based on a color wheel, (Kern [0021] [0045]: complementary color to the first color)
the third color configured to be a monochromatic color to the first color based on the color wheel, (Kern [0021] [0027] [0035] [0036] [0045]: monochromatic color to the first color) and 
the fourth color [configured to be a black or a white color depending on a luminosity of the first color]; (Kern [0046]: describing at least a determined fourth color) 
However, Kern may not explicitly teach every aspect of each of the first, second, third and fourth color associated with a frame of the user interface, determining, by the server computing system, a text color for a text to be displayed with the first color, the second color and the third color, wherein the text color is determined at least based on a luminosity of the color the text is be displayed with.  
Artigue teaches each of the first, second, third and fourth color associated with a frame of the user interface, (Artigue [0008] [0009] [0018] [0020]: Each node in the hierarchy corresponds to a different UI element and specifies a visual presentation attribute corresponding to the different UI element of the node. In this regard, the visual presentation attribute can be a color)
determining, by the server computing system, a text color for a text to be displayed with the first color, the second color and the third color, wherein the text color is determined at least based on a luminosity of the color the text is be displayed with.  (Artigue [0009] [0010] [0023]: computing color text for each child node according to a luminosity of a background color of a corresponding parent node)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to associate each color with a frame of the user interface and to determine a text color based on a luminosity of the color the text is to be displayed with as taught by Artigue for the benefit of generating a color scheme for a user interface as taught by Kern, with a reasonable expectation of success, in order to generate cohesive and coordinated user interfaces and to provide visible, readable text, thus, improving user experience. In addition, references (Kern and Artigue) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, user interface color scheme management. This close relation between the references highly suggests a reasonable expectation of success.
However, Kern in view of Artigue may not explicitly teach every aspect of the fourth color configured to be a black or a white color depending on a luminosity of the first color. 
Rodeski teaches the fourth color configured to be a black or a white color depending on a luminosity of the first color; (Rodeski [0034] [0036] [0037] [0039]: describing a background palette [fourth color] including a black or white color within a range of a selected color can be generated)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the fourth color configured to be a black or a white color depending on a luminosity of the first color as taught by Rodeski for the benefit of generating a color scheme for a user interface as taught by Kern in view of Artigue, with a reasonable expectation of success, to provide proper contrast, thus, improving user experience.  Moreover, Rodeski teaches that the embodiments of the invention provide an improved technique for generating and applying a color theme to a user interface [0066]. In addition, references (Kern in view of Artigue and Rodeski) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, user interface 

Regarding Claim 2, Kern in view of Artigue in further view of Rodeski suggests wherein the first color is a primary color, the second color is a secondary color, the third color is an error color, and the fourth color is a background color.  [Examiner notes that “primary color”, “secondary color”, “error color”, and “background color” appear to merely be labels of intended use] (Kern [0021] [0024]: selected color can be the dominant color; [0045]: complementary color [secondary color]; [0027] [0035] [0036] [0045]: monochromatic color [error color]; Artigue [0019]; Rodeski [0036]: background [background color])  [The motivation of claim 1 is applicable to claim 2 and thereby incorporated]

Regarding Claim 8, Kern teaches a system for generating a color scheme associated with a user interface (Kern [0004]: generating color themes for webpages) comprising one or more processors; (Kern [0005] [0070] [0075]: CPU) and 
a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors of a server computing system to: (Kern [0071] [0074] [0077]: computer readable medium)
receive a first color to be used for the user interface; (Kern [0005] [0007] [0023]: the user providing input to a theme variation engine comprising either an image, the selection of a color; [0024] [0062])
determine a second color, a third color and a fourth color for the user interface, (Kern [0005] [0026]: a color palette is generated; [0027]: the theme variation engine produces a series of outputs based on the image transformations and/or the color palette transformations; [0045] [0046]: describing a second color, a third color and a fourth color for the user interface)
[each of the first, second, third and fourth color associated with a frame of the user interface], (Kern [0056] [0057]: color and placement of the color on each mock web page can vary, although the format is the same)	
the second color configured to be a complementary color to the first color based on a color wheel, (Kern [0021] [0045]: complementary color to the first color)
the third color configured to be a monochromatic color to the first color based on the color wheel, (Kern [0021] [0027] [0035] [0036] [0045]: monochromatic color to the first color) and 
the fourth color [configured to be a black or a white color depending on a luminosity of the first color]; (Kern [0046]: describing at least a determined fourth color) 
However, Kern may not explicitly teach every aspect of each of the first, second, third and fourth color associated with a frame of the user interface, determine a text color for a text to be displayed with the first color, the second color and the third color, wherein the text color is determined at least based on a luminosity of the color the text is be displayed with.  
Artigue teaches each of the first, second, third and fourth color associated with a frame of the user interface, (Artigue [0008] [0009] [0018] [0020]: Each node in the hierarchy corresponds to a different UI element and specifies a visual presentation attribute corresponding to the different UI element of the node. In this regard, the visual presentation attribute can be a color)
determine a text color for a text to be displayed with the first color, the second color and the third color, wherein the text color is determined at least based on a luminosity of the color the text is be displayed with.  (Artigue [0009] [0010] [0023]: computing color text for each child node according to a luminosity of a background color of a corresponding parent node)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to associate each color with a frame of the user interface and to determine a text color based on a luminosity of the color the text is to be displayed with as taught by Artigue for the 
However, Kern in view of Artigue may not explicitly teach every aspect of the fourth color configured to be a black or a white color depending on a luminosity of the first color.
Rodeski teaches the fourth color configured to be a black or a white color depending on a luminosity of the first color; (Rodeski [0034] [0036] [0037] [0039]: describing a background palette [fourth color] including a black or white color within a range of a selected color can be generated)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the fourth color configured to be a black or a white color depending on a luminosity of the first color as taught by Rodeski for the benefit of generating a color scheme for a user interface as taught by Kern in view of Artigue, with a reasonable expectation of success, to provide proper contrast, thus, improving user experience.  Moreover, Rodeski teaches that the embodiments of the invention provide an improved technique for generating and applying a color theme to a user interface [0066]. In addition, references (Kern in view of Artigue and Rodeski) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, user interface color scheme management. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 9, Kern in view of Artigue in further view of Rodeski suggests wherein the first color is a primary color, the second color is a secondary color, the third color is an error color, and the fourth color is a background color.  [Examiner notes that “primary color”, “secondary color”, “error color”, and “background color” appear to merely be labels of intended use] (Kern [0021] [0024]: selected color can be the dominant color; [0045]: complementary color [secondary color]; [0027] [0035] [0036] [0045]: monochromatic color [error color]; Artigue [0019]; Rodeski [0036]: background [background color])  [The motivation of claim 8 is applicable to claim 9 and thereby incorporated]

Regarding Claim 15, Kern teaches a computer program product for generating a color scheme associated with a user interface comprising computer-readable program code to be executed by one or more processors when retrieved from a non-transitory computer-readable medium, the program code including instructions to: (Kern [0004]: generating color themes for webpages; [0071] [0074])
receive a first color to be used for the user interface; (Kern [0007] [0023]: the user providing input to a theme variation engine comprising either an image, the selection of a color; [0024] [0062])
determine a second color, a third color and a fourth color for the user interface, (Kern [0007] [0026]: a color palette is generated; [0027]: the theme variation engine produces a series of outputs based on the image transformations and/or the color palette transformations; [0045] [0046]: describing a second color, a third color and a fourth color for the user interface)
[each of the first, second, third and fourth color associated with a frame of the user interface], (Kern [0056] [0057]: color and placement of the color on each mock web page can vary, although the format is the same)	
the second color configured to be a complementary color to the first color based on a color wheel, (Kern [0021] [0045]: complementary color to the first color)
the third color configured to be a monochromatic color to the first color based on the color wheel, (Kern [0021] [0027] [0035] [0036] [0045]: monochromatic color to the first color) and 
the fourth color [configured to be a black or a white color depending on a luminosity of the first color]; (Kern [0046]: describing at least a determined fourth color) 
However, Kern may not explicitly teach every aspect of each of the first, second, third and fourth color associated with a frame of the user interface, determine a text color for a text to be displayed with the first color, the second color and the third color, wherein the text color is determined at least based on a luminosity of the color the text is be displayed with.  
Artigue teaches each of the first, second, third and fourth color associated with a frame of the user interface, (Artigue [0008] [0009] [0018] [0020]: Each node in the hierarchy corresponds to a different UI element and specifies a visual presentation attribute corresponding to the different UI element of the node. In this regard, the visual presentation attribute can be a color)
determine a text color for a text to be displayed with the first color, the second color and the third color, wherein the text color is determined at least based on a luminosity of the color the text is be displayed with.  (Artigue [0009] [0010] [0023]: computing color text for each child node according to a luminosity of a background color of a corresponding parent node)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to associate each color with a frame of the user interface and to determine a text color based on a luminosity of the color the text is to be displayed with as taught by Artigue for the benefit of generating a color scheme for a user interface as taught by Kern, with a reasonable expectation of success, in order to generate cohesive and coordinated user interfaces and to provide visible, readable text, thus, improving user experience. In addition, references (Kern and Artigue) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, user interface color scheme management. This close relation between the references highly suggests a reasonable expectation of success.

Rodeski teaches the fourth color configured to be a black or a white color depending on a luminosity of the first color; (Rodeski [0034] [0036] [0037] [0039]: describing a background palette [fourth color] including a black or white color within a range of a selected color can be generated)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the fourth color configured to be a black or a white color depending on a luminosity of the first color as taught by Rodeski for the benefit of generating a color scheme for a user interface as taught by Kern in view of Artigue, with a reasonable expectation of success, to provide proper contrast, thus, improving user experience.  Moreover, Rodeski teaches that the embodiments of the invention provide an improved technique for generating and applying a color theme to a user interface [0066]. In addition, references (Kern in view of Artigue and Rodeski) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, user interface color scheme management. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 16, Kern in view of Artigue in further view of Rodeski suggests wherein the first color is a primary color, the second color is a secondary color, the third color is an error color, and the fourth color is a background color.  [Examiner notes that “primary color”, “secondary color”, “error color”, and “background color” appear to merely be labels of intended use] (Kern [0021] [0024]: selected color can be the dominant color; [0045]: complementary color [secondary color]; [0027] [0035] [0036] [0045]: monochromatic color [error color]; Artigue [0019]; Rodeski [0036]: background [background color])  [The motivation of claim 15 is applicable to claim 16 and thereby incorporated]

Claims 3-5, 10-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kern in view of Artigue in further view of Rodeski in further view of Morton et al. (US 2002/0186222 A1; hereafter “Morton”).

Regarding Claim 3, Kern in view of Artigue in further view of Rodeski does teach that a fourth color can be black or white based on a luminosity of a first color (Rodeski [0034] [0036] [0037] [0039]).  However, Kern in view of Artigue in further view of Rodeski may not explicitly teach every aspect of wherein the fourth color is white when the luminosity of the first color violates a first threshold value; otherwise the fourth color is black.
Morton teaches wherein the fourth color is white when the luminosity of the first color violates a first threshold value; otherwise the fourth color is black.  (Morton [0030] [0052]-[0054] [0056] [0065]-[0071]: describing that the moveable color [fourth color] is moved to white when a contrast value is not met [violating a threshold]; otherwise the moveable color is moved to black; [0060])
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the fourth color is white when the luminosity of the first color violates a first threshold value; otherwise the fourth color is black as taught by Morton for the benefit of generating a color scheme for a user interface as taught by Kern in view of Artigue in further view of Rodeski, with a reasonable expectation of success, to provide proper contrast, thus, improving user experience.  Moreover, Morton teaches that this ensures adequate contrast between colors used in graphical user interface elements [0001]. In addition, references (Kern in view of Artigue in further view of Rodeski and Morton) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, user interface color scheme management. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 4, Kern in view of Artigue in further view of Rodeski in further view of Morton teaches comprising determining, by the server computing system, a fifth color for the user interface based on luminosity of the fourth color.  (Rodeski [0053] [0054] [0057]: describing determining a fifth color based on the luminosity of the background palette [fourth color]; Fig. 3H) [The motivation of claims 1 and 3 is applicable to claim 4 and thereby incorporated]

Regarding Claim 5, Kern in view of Artigue in further view of Rodeski in further view of Morton teaches wherein the fifth color is a surface color and is determined by reducing brightness of the fourth color by a delta value based on the luminosity of the fourth color violating a second threshold value; otherwise, the fifth color is determined by increasing the brightness of the fourth color by the delta value.  (Rodeski [0053]-[0055] [0057]: the user is able to modify the overall brightness of a color palette; Fig. 3G and Fig. 3H 389’’ showing when the marker moving to the left past [violating] the hatch mark [threshold] a reduction in brightness/contrast occurs; otherwise, if the marker is moved in the other direction, then an increase in brightness/contrast occurs) [The motivation of claims 1 and 3 is applicable to claim 5 and thereby incorporated]

Regarding Claim 10, Kern in view of Artigue in further view of Rodeski does teach that a fourth color can be black or white based on a luminosity of a first color (Rodeski [0034] [0036] [0037] [0039]).  However, Kern in view of Artigue in further view of Rodeski may not explicitly teach every aspect of wherein the fourth color is white when the luminosity of the first color violates a first threshold value; otherwise the fourth color is black.  
Morton teaches wherein the fourth color is white when the luminosity of the first color violates a first threshold value; otherwise the fourth color is black.  (Morton [0030] [0052]-[0054] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the fourth color is white when the luminosity of the first color violates a first threshold value; otherwise the fourth color is black as taught by Morton for the benefit of generating a color scheme for a user interface as taught by Kern in view of Artigue in further view of Rodeski, with a reasonable expectation of success, to provide proper contrast, thus, improving user experience.  Moreover, Morton teaches that this ensures adequate contrast between colors used in graphical user interface elements [0001]. In addition, references (Kern in view of Artigue in further view of Rodeski and Morton) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, user interface color scheme management. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 11, Kern in view of Artigue in further view of Rodeski in further view of Morton teaches further comprising instructions when executed to determine a fifth color for the user interface based on luminosity of the fourth color.  (Rodeski [0053] [0054] [0057]: describing determining a fifth color based on the luminosity of the background palette [fourth color]; Fig. 3H) [The motivation of claims 8 and 10 is applicable to claim 11 and thereby incorporated]

Regarding Claim 12, Kern in view of Artigue in further view of Rodeski in further view of Morton teaches wherein the fifth color is a surface color and is determined by reducing brightness of the fourth color by a delta value based on the luminosity of the fourth color violating a second threshold value; otherwise, the fifth color is determined by increasing the brightness of the fourth color by the delta value.  (Rodeski [0053]-[0055] [0057]: the user is able to modify the overall brightness of a color palette; Fig. 3G and Fig. 3H 389’’ showing when the marker moving to the left past [violating] the hatch mark [threshold] a reduction in brightness/contrast occurs; otherwise, if the marker is moved in the other direction, then an increase in brightness/contrast occurs) [The motivation of claims 8 and 10 is applicable to claim 12 and thereby incorporated]

Regarding Claim 17, Kern in view of Artigue in further view of Rodeski does teach that a fourth color can be black or white based on a luminosity of a first color (Rodeski [0034] [0036] [0037] [0039]).  However, Kern in view of Artigue in further view of Rodeski may not explicitly teach every aspect of wherein the fourth color is white when the luminosity of the first color violates a first threshold value; otherwise the fourth color is black.  
Morton teaches wherein the fourth color is white when the luminosity of the first color violates a first threshold value; otherwise the fourth color is black.  (Morton [0030] [0052]-[0054] [0056] [0065]-[0071]: describing that the moveable color [fourth color] is moved to white when a contrast value is not met [violating a threshold]; otherwise the moveable color is moved to black; [0060])
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the fourth color is white when the luminosity of the first color violates a first threshold value; otherwise the fourth color is black as taught by Morton for the benefit of generating a color scheme for a user interface as taught by Kern in view of Artigue in further view of Rodeski, with a reasonable expectation of success, to provide proper contrast, thus, improving user experience.  Moreover, Morton teaches that this ensures adequate contrast between colors used in graphical user interface elements [0001]. In addition, references (Kern in view of Artigue in further view of Rodeski and Morton) teach features that are directed to analogous art and they are directed to the 

Regarding Claim 18, Kern in view of Artigue in further view of Rodeski in further view of Morton teaches further comprising instructions to determine a fifth color for the user interface based on luminosity of the fourth color.  (Rodeski [0053] [0054] [0057]: describing determining a fifth color based on the luminosity of the background palette [fourth color]; Fig. 3H) [The motivation of claims 15 and 17 is applicable to claim 18 and thereby incorporated]

Regarding Claim 19, Kern in view of Artigue in further view of Rodeski in further view of Morton teaches wherein the fifth color is a surface color and is determined by reducing brightness of the fourth color by a delta value based on the luminosity of the fourth color violating a second threshold value; otherwise, the fifth color is determined by increasing the brightness of the fourth color by the delta value.  (Rodeski [0053]-[0055] [0057]: the user is able to modify the overall brightness of a color palette; Fig. 3G and Fig. 3H 389’’ showing when the marker moving to the left past [violating] the hatch mark [threshold] a reduction in brightness/contrast occurs; otherwise, if the marker is moved in the other direction, then an increase in brightness/contrast occurs) [The motivation of claims 15 and 17 is applicable to claim 19 and thereby incorporated]

Claims 6, 7, 13, 14, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kern in view of Artigue in further view of Rodeski in further view of Morton in further view of Reavy et al. (US 2002/0113801 A1; hereafter “Reavy”).

Claim 6, Kern in view of Artigue in further view of Rodeski in further view of Morton may not explicitly teach every aspect of wherein the text color is further determined based on a category of text being one of normal text, highlight text and emphasis text.  
However, Reavy teaches wherein the text color is further determined based on a category of text being one of normal text, highlight text and emphasis text. (Reavy [0030] [0031] [0033]: describing that the size and font of the text, i.e. not small [normal] or small [highlight] text, and relative importance of the text [emphasis] is evaluated)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the text color to be further determined based on a category of text as taught by Reavy for the benefit of generating a color scheme for a user interface as taught by Kern in view of Artigue in further view of Rodeski in further view of Morton, with a reasonable expectation of success, to improve readability of various text (Reavy [0010] [0028] [0030] [0062]), thus, improving user experience.  In addition, references (Kern in view of Artigue in further view of Rodeski in further view of Morton and Reavy) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, color scheme management. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 7, Kern in view of Artigue in further view of Rodeski in further view of Morton in further view of Reavy teaches wherein the text color is further determined based on a base color of black or white, (Reavy [0023]: describing that the text color is determined on a base color of black or white) and wherein the text color is adjusted based on the category of text and based on determining whether the luminosity of the color that the text is displayed with violates a third threshold value.  (Reavy [0007] [0029] [0030] [0038]-[0042] [0068]: describing that the text color is based on the category of text and the luminosity of the background the text is to be displayed with; whether white or 

Regarding Claim 13, Kern in view of Artigue in further view of Rodeski in further view of Morton may not explicitly teach every aspect of wherein the text color is further determined based on a category of text being one of normal text, highlight text and emphasis text.  
Reavy teaches wherein the text color is further determined based on a category of text being one of normal text, highlight text and emphasis text.  (Reavy [0030] [0031] [0033]: describing that the size and font of the text, i.e. not small [normal] or small [highlight] text, and relative importance of the text [emphasis] is evaluated)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the text color to be further determined based on a category of text as taught by Reavy for the benefit of generating a color scheme for a user interface as taught by Kern in view of Artigue in further view of Rodeski in further view of Morton, with a reasonable expectation of success, to improve readability of various text (Reavy [0010] [0028] [0030] [0062]), thus, improving user experience.  In addition, references (Kern in view of Artigue in further view of Rodeski in further view of Morton and Reavy) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, color scheme management. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 14, Kern in view of Artigue in further view of Rodeski in further view of Morton in further view of Reavy teaches wherein the text color is further determined based on a base color of black or white, (Reavy [0023]: describing that the text color is determined on a base color of black or white) and wherein the text color is adjusted based on the category of text and based on determining whether the luminosity of the color that the text is displayed with violates a third threshold value.  (Reavy [0007] [0029] [0030] [0038]-[0042] [0068]: describing that the text color is based on the category of text and the luminosity of the background the text is to be displayed with; whether white or black is chosen depends on which provides a greater contrast with the background [violating a threshold]) [The motivation of claim 13 is applicable to claim 14 and thereby incorporated]

Regarding Claim 20, Kern in view of Artigue in further view of Rodeski in further view of Morton may not explicitly teach every aspect of wherein the text color is further determined based on a category of text being one of normal text, highlight text and emphasis text.  
Reavy teaches wherein the text color is further determined based on a category of text being one of normal text, highlight text and emphasis text.  (Reavy [0030] [0031] [0033]: describing that the size and font of the text, i.e. not small [normal] or small [highlight] text, and relative importance of the text [emphasis] is evaluated)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the text color to be further determined based on a category of text as taught by Reavy for the benefit of generating a color scheme for a user interface as taught by Kern in view of Artigue in further view of Rodeski in further view of Morton, with a reasonable expectation of success, to improve readability of various text (Reavy [0010] [0028] [0030] [0062]), thus, improving user experience.  In addition, references (Kern in view of Artigue in further view of Rodeski in further view of Morton and Reavy) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, color scheme management. This close relation between the references highly suggests a reasonable expectation of success.

Claim 21, Kern in view of Artigue in further view of Rodeski in further view of Morton in further view of Reavy teaches wherein the text color is further determined based on a base color of black or white, (Reavy [0023]: describing that the text color is determined on a base color of black or white) and wherein the text color is adjusted based on the category of text and based on determining whether the luminosity of the color that the text is displayed with violates a third threshold value. (Reavy [0007] [0029] [0030] [0038]-[0042] [0068]: describing that the text color is based on the category of text and the luminosity of the background the text is to be displayed with; whether white or black is chosen depends on which provides a greater contrast with the background [violating a threshold]) [The motivation of claim 20 is applicable to claim 21 and thereby incorporated]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patents
Bates et al.
US 6,809,741 B1 – Directed to automatically selecting and applying a new color combination for text and background based on the current color combination for the text and background [Abstract]
C et al.
US 10,319,116 B1 – Directed to dynamic color adjustment of electronic content [column 11 lines 23-66]
Gilra
US 8,416,255 B1 – Directed to using color(s) already included in a design to select and suggest other color(s) or color themes [Abstract]


US Patent Application Publications
Atanassov et al.
US 2017/0206685 A1 – Directed to ensuring contrast for text in a webpage [0003]
Chao et al.
US 2012/0105467 A1 – Directed to theme artwork management [Abstract] [0024] [0025]
Forbush et al. 
US 2007/0229861 A1 – Directed to generating lighter or darker color options from one or more base colors to apply to a document [Abstract] 
Hamlin et al.
US 2019/0005016 A1 – Directed to providing color theme maintenance for presentations including receiving a border image, a background color rule, a text color rule, and compiling the rules into a theme for a presentation [Abstract]
Heckler et al.
US 2013/0094034 A1 – Directed to determining a brightness of an area of a digital image upon which text is to be added and selecting a color of the text based upon the determined brightness [Abstract] [Fig. 2]
Henry et al.
US 2012/0170836 A1 – Directed to selecting colors [Figs. 3-11] 
Klassen et al.
US 2007/0257933 A1 – Directed to generating a colour palette for a themed graphical user interface [0001]
Kraft et al.
US 2018/0357231 A1 – Directed to generating complementary colors for content [0001]

US 2019/0232869 A1 – Directed to ability to change the color of the emitted light and portray both monochromatic colors such as those used for warnings [0053] [Relevant to claim 2]
Kuo
US 2009/0263016 A1 – Directed to analyzing color contrast in electronic media [0001]
Matas et al.
US 2013/0198666 A1 – “Similarly, the color of text 320 may be selected to be one that is somewhat in contrast to the color of the portion of image 310 underneath text 320” [0019]
Minchew et al.
US 2015/0268098 A1 - Directed to physical and virtual color displays that are based on psychophysical color emotions and psychophysical color harmony [Abstract]
Relyea et al.
US 2010/0110101 A1 – Directed to user interface color scheme customization [0016]
Shum et al.
US 2006/0044324 A1 – Directed to adaptive color schemes [Abstract]
Simmons, Jr.
US 2021/0004986 A1 – Directed to acquiring of a principal color and then acquiring coordinating colors of the principal color [Abstract]
Tumanov et al.
US 2016/0093080 A1 – Directed to optimizing aesthetics and legibility of displayed text [0004]-[0006]
Van Rotterdam
US 2020/0159804 A1 – Directed to generating color schemes for web applications [Abstract]
Webb et al.
US 2009/0183122 A1 – Directed to facilitating the selection of harmonious colors [0002] [0086] [0184]


Foreign Documents
Zou Ya
CN 113157356 A – Directed to adjusting object colors [Abstract]


Non Patent Literature
Anna Molly. “Basic UI color guide”. Prototypr. << https://blog.prototypr.io/basic-ui-color-guide-7612075cc71a>> Published 12/12/2016


Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual 

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER NICHOLS whose telephone number is (571)270-3483. The examiner can normally be reached Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER NICHOLS
Primary Examiner
Art Unit 2142



/JENNIFER E NICHOLS/Primary Examiner, Art Unit 2174                                                                                                                                                                                                        March 20, 2022